Wall, J. This was an action of assumpsit, by appellee against appellant. Appellee recovered a judgment for §1,724.71 and costs. The main question in the case arises upon the construction of the contract set out in the declaration. That contract was executed by the parties to the suit on the 2Sth of April, 1881, and provided that in consideration, etc., the appellant leased to appellee for the term of five years certain lots in Danville, upon which to erect a mill and dwelling house. It also provided, among other things, that at the end of the term the value of the improvements should be fixed by appraisers (each party to select one, and the two, if not able to agree, to select a third), and the valuation decided upon by two of the three appraisers should determine the amount to be paid by appellant to appellee for said improvements. It is clear from the language of the contract, which is thus summarized, that the lessor was bound to pay for the improvements the sum ascertained by such appraisement. It is insisted by appellant that the proceeding thus provided for was an arbitration in legal effect, and that it was necessary to the validity of the appraisement that notice should be given of the investigation, and that, in all respects, the actions of the appraisers should be governed by the rules affecting arbitrations. The Circuit Court held otherwise, and we concur in the ruling. The subject involved was very fully discussed in Norton v. Gale, 95 Ill. 533, and we deem it unnecessary to say more than that in our judgment the principles there and nouneed are decisive of this case. Stose v. Hussler, 120 Ill. 433, and cases there cited. This disposes of the controversy in chief. There were some questions of fact, which were solved by the jury against appellant, but they call for no special notice here. It is argued the court erred in advising the jury by instruction that the plaintiff might recover the appraised value of all permanent improvements, and that in this respect the inquiry should have been limited to the value of tiie mill and dwelling house. "We think the court properly construed the contract in this respect, and that, as applied to the facts in proof, the instruction was right. It is also insisted there was error in allowing interest on the amount of the appraisement, after notice to the defendant and request to pay. In this we are disposed to agree with the Circuit Court. Downey v. O’Donnell, 92 Ill. 559; Sec. 2, Ch. 74, R. S. The judgment will be affirmed. Judgment affirmed.